DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Einarrson (US 2014/0358158) in view of Weihe (US 2018/0325552).
Regarding claim 2, Einarsson teaches a surgical method for a colpotomy performed by a surgeon utilizing a laparoscopic monopolar cauterizing device entering into the abdominal cavity through an incision in the patient’s umbilicus (par. [0048]) and a vaginal manipulator disposed in the patient’s vagina (10 as in par. [0026]), wherein the vaginal manipulator includes a cutting surface disposed at the end of a cervical cup (par. [0033] with a cervical cup 82 and cutter 84) comprising the steps of applying electrical energy to a cutting edge of the monopolar cauterizing device (par. [0045] monopolar energy), and to dissect and cauterize the vaginal wall (par. [0045]).Einarsson is silent regarding an illuminated ring and outlining the cutting surface of the cervical cup.However, Weihe teaches light emitting diodes from a colpotomy cup of a similar device (par. [0099]).It would have been obvious to one of ordinary skill in the art to modify Einarsson with the illuminated ring of Weihe, so as to allow for viewing the target area during the procedure.
Allowable Subject Matter
Claim 1 is allowed.
Regarding claim 1, the closest prior art of record found are Einarrson, Weihe, Sauer (US 2012/0330324), and MacLeod (US 2016/0135798). However, while Sauer teaches the vaginal manipulator for use with a laparoscopic device, and Einarrson teaches a vaginal manipulator for use along with a laparoscopic device that may be bipolar and inserted through the umbilicus. Macleod teaches the use of a multientry port device as in Fig. 5 for hysterectomies. However, the references do not discuss each and every limitation of the claim including creating a vaginal cuff and suturing along the cuff to close the vagina, and applying a powdered coagulant along the vaginal cuff, along with the other limitations. Examiner has not found any piece of art that discloses, fairly suggests, or makes obvious the arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794